Citation Nr: 1243467	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  06-35 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine pain with left paracentral disc protrusion (neck disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for low back pain with L5-S1 mild disc bulge and bilateral recess narrowing at L3-4 (back disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, T.D.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1985, from October 1999 to March 2000, and from September 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for a neck and back disability and assigned noncompensable and 10 percent ratings, respectively.  In June 2007, the RO granted a 10 percent rating for the Veteran's neck disability and a 20 percent rating for her back disability.  Both awards were effective from the date of the grant of service connection, August 12, 2005.  The matter has since been transferred to the RO in White River Junction, Vermont.

This appeal was previously remanded by the Board in December 2009 and July 2011 for further development, and now returns for appellate review.  The Veteran's Virtual VA file has also been reviewed as part of her appeal.


FINDINGS OF FACT

1.  At worst, the Veteran's cervical spine pain resulted in a 25 percent limitation of motion.

2.  Prior to December 19, 2007 and from April 1, 2010, the Veteran's low back pain did not consistently result in forward flexion of 30 degrees or less, or ankylosis of the lumbar spine.

3.  From December 19, 2007 to March 30, 2010, the Veteran's low back pain resulted in forward flexion of 30 degrees or less.

4.  The Veteran meets the schedular criteria for a TDIU; the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent her from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for cervical spine pain with left paracentral disc protrusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2012).

2.  Prior to December 19, 2007 and from April 1, 2010, the criteria for a rating in excess of 20 percent for low back pain with L5-S1 mild disc bulge and bilateral recess narrowing at L3-4 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2012).

3.  From December 19, 2007 through March 30, 2010, the criteria for a 40 percent rating for low back pain with L5-S1 mild disc bulge and bilateral recess narrowing at L3-4 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2012).




3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim for TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly without deciding, that any error was committed with respect to either the duty to notify or the duty to assist for that issue, such error was harmless and will not be further discussed.

With respect to the Veteran's claims for increased ratings, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in the Veteran's September 2003 notice of disagreement (NOD), she appealed the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an October 2006 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Veteran also testified at a hearing before the RO in January 2007, and a copy of the hearing transcript is contained in the claims file.  Pursuant to the Board's July 2011 remand, the Veteran was afforded the opportunity to submit previously identified private treatment records to support her claims, or to provide VA with sufficient information to obtain such records on her behalf.  However, the Veteran did not respond to VA's July 2011 request for information regarding those records.

The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's neck and back disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of her claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159


Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).




Neck Disability:

The Veteran is currently assigned a 10 percent rating for her neck disability under Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, the regulations provide, in pertinent part, for a higher 20 percent rating when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2012).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 340 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Notably, the Veteran was granted service connection for bilateral carpal tunnel syndrome of the upper extremities in a January 2011 rating decision.  This condition was determined by the RO to be attributed to wrist strain in service, and the medical evidence does not reflect a diagnosis of cervical radiculopathy or otherwise attribute carpal tunnel syndrome to the Veteran's neck disability.  Therefore, neurologic abnormalities associated with the Veteran's upper extremities will not be discussed in this decision. 

Finally, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  In this case, the evidence does not reflect incapacitating episodes.  Therefore, Diagnostic Code 5243 will not be discussed.

VA treatment records dated July 2005 noted cervical flexion, extension, rotation, and lateral flexion to be limited by 25 percent.  Specific measurements in degrees were not recorded.  The Veteran reported her neck pain as 2/10 to 3/10 in severity. 

Additional records dated December 2005 through December 2006 noted a slight limitation of flexion in the neck.  Extension and lateral movement were normal.

The Veteran submitted multiple lay statements dated April 2006 through July 2006 from friends, family, and co-workers.  They noted that the Veteran required a special pillow and demonstrated significant stiffness in her neck and shoulders.  They reported that her neck and back conditions limited her previously active lifestyle and made it difficult, if not impossible, to do her job as a physical education teacher.

The Veteran testified at an RO hearing in January 2007.  She reported having trouble with driving due to difficulty turning her head and neck.  She often had to move her neck and shoulders simultaneously.  She treated her condition with physical therapy and a TENS unit.  



The Veteran was afforded a VA examination in April 2007.  The claims file was not available for review, though the examiner obtained a history from the Veteran.  She reported constant pain in the posterior neck, rated as 2/10 in severity, which increased with rotation.  On examination, forward flexion was 60 degrees.  Extension was limited to 10 degrees by pain.  Right rotation was 60 degrees and left rotation was 45 degrees.  Lateral flexion was 20 degrees bilaterally with some guarding noted.  There was pain on palpation of the posterior cervical lower muscles and in the upper trapezius.

The Veteran was afforded an additional VA examination in April 2010.  The claims file was reviewed by the examiner.  The Veteran reported increased stiffness in her neck since her last examination.  She described having constant pain in her posterior neck, rated as 2/10 to 3/10 in severity.  Additional symptoms included spasms, fatigue, weakness, and decreased motion.  She had modified her activities of daily living to avoid neck pain when possible, but continued to experienced pain with prolonged driving.  On examination, the Veteran had normal posture and spinal curvature.  There was mild tenderness over the paravertebral muscles and upper trapezius.  Forward flexion was 40 degrees and extension was 30 degrees.  Rotation was 70 degrees bilaterally.  There was pain at the end range of motion for flexion, extension and rotation.  Left lateral flexion was 30 degrees and right lateral flexion was 45 degrees, with pain throughout the range of motion.  There was no additional limited motion due to fatigue, weakness, stiffness or lack of endurance following repetitive testing.  An x-ray revealed mild facet arthropathy at C3-C4.  The examiner stated that there was mild to moderate functional impairment.

A rating in excess of 10 percent is not warranted for the Veteran's neck disability.  As noted above, a higher rating requires flexion limited to 30 degrees or less, or combined range of motion of 170 degrees or less.  At worst, the Veteran's range of motion was limited by 25 percent in July 2005.  Given that the normal findings for flexion and combined range of motion are 45 degrees and 340 degrees, respectively, a 25 percent limitation is the equivalent of 33 degrees of flexion and 255 degrees of combined motion.  Therefore, she does not meet the criteria for a higher rating during the period on appeal.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran and other witnesses are competent to give evidence about what they observe or experience; for example, they are competent to report that she experiences certain symptoms such as pain and limited motion, and the effects these symptoms have on her daily activities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds these witnesses to be credible in their reports of the symptoms she experiences, and has also considered the April 2010 VA examiner's assessment that the Veteran's condition results in mild to moderate impairment.  Notably, the Veteran also reported neck pain as 2/10 to 3/10 in severity.  When viewed collectively with the objective evidence of record, the lay statements reporting the Veteran's symptomatology and the examiner's own statement regarding impairment combine to form an overall disability picture consistent with the assigned 10 percent rating.

Back Disability:

The Veteran is currently assigned a 20 percent rating for her back disability under Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, the regulations provide, in pertinent part, for a higher 40 percent rating if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2012).





The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

As to the determination of the neurological manifestations of the lower extremities, Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation, and  moderate incomplete paralysis warrants a 20 percent disability evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

As before, the evidence does not reflect incapacitating episodes.  Therefore, Diagnostic Code 5243 will not be discussed.

VA treatment records dated July 2005 show lumbar flexion was within normal limits with no complaints of pain.  Rotation and lateral flexion were limited by 25 percent bilaterally.  Extension was limited by 90 percent.  

Additional records dated December 2005 through August 2006 show the Veteran had full range of motion with a minimal limitation on extension.  Strength was 5/5 in the lower extremities.  Reflexes and sensation were normal.  However, in September 2006, the Veteran reported her back as both weak and painful.  She rated her pain as 3/10 in severity, which increased with any movement or activity.  Pain also radiated into both legs.  Forward flexion was limited by 80 percent, extension was limited by 70 percent, left lateral flexion was limited by 75 percent, right lateral flexion was limited by 50 percent, and rotation was limited by 50 percent.  Muscle spasm was present and slump testing was positive bilaterally.  Strength in the lower extremities was 2+/5 to 3+/5 in most areas.

The Veteran submitted multiple lay statements dated April 2006 through July 2006 from friends, family, and co-workers in support of her claim.  They noted that the Veteran had increasing difficulty with back pain and leg pain at her job as a physical education teacher and had to limit her occupational activities.  She also experienced spasms.  It took her longer to complete her chores and other daily activities, and she could not sit or stand for prolonged periods.  They reported generally that her neck and back conditions limited her previously active lifestyle.  

Records dated December 2006 again show the Veteran had full range of motion with a minimal limitation on extension.  Strength was 5/5 in the lower extremities.  Reflexes and sensation were normal.

The Veteran underwent a VA examination in April 2007.  She reported constant low back pain, typically rated as 3/10 to 4/10 in severity.  At the time of the examination, it was 6/10.  Several times per week, pain radiated into her legs, greater on the left side.  Pain increased when carrying a heavy load or stair climbing, or during damp or cold weather.  She treated her condition with a TENS unit, and swam 3 days per week to alleviate pain.  She walked without aids and was independent in her mobility and activities of daily living.  However, she occasionally used a back brace when gardening.  She denied any numbness, weakness, or bowel or bladder complaints.  On examination, the Veteran had a normal posture, gait, and spinal curvature.  There was pain on palpation at the lumbosacral junction and in the lower paraspinal muscles.  Forward flexion was 60 degrees without pain.  Extension was 5 degrees and limited by pain.  Rotation was 30 degrees with the onset of pain at 20 degrees, bilaterally.  Lateral flexion was 20 degrees bilaterally without pain.  The Veteran could not perform more than two repetitions of forward flexion due to pain.  Strength, sensation, and reflexes in the lower extremities were normal.  Straight leg raising was negative bilaterally.

In December 2007, the Veteran reported an exacerbation of left side sciatic pain in the past 3 weeks.  She was unsure what caused it, though it may have been due to leaning over computers while teaching her computer class.  The pain was worsened by walking, bending, and sitting for more than 30 minutes.  She also had difficulty standing up.  Forward flexion was limited by 85 percent.  Extension, lateral flexion, and rotation were all limited by 75 percent.  Straight leg raising was positive on the left side, and slump testing was positive bilaterally.  Muscle spasms were also present.  Strength in the lower extremities was 2+/5 to 3+/5 in most areas.  

VA treatment records dated January 2008 show forward flexion was limited to 30 degrees with pain.  Tightness and tenderness was noted in the lower lumbar paraspinals and gluteals, greater on the right side.  The Veteran described her low back pain as 7/10 to 8/10 in severity.  Additional records dated October 2008 show range of motion of the back was limited by pain, though specific measurements were not recorded.

Additional records dated January 2009 show sensation was intact and muscle strength was 5/5 in the lower extremities.  In March 2009 show the Veteran was prescribed a cane, though this was to reduce weight bearing following a right toe decompression osteotomy.  Strength was noted to be 4/5 in the hips and knees.

The Veteran underwent a VA examination in April 2010.  She reported moderate low back pain which radiated toward the right leg.  Pain was increased with prolonged sitting, standing and walking.  She also had stiffness, fatigue, spasms, decreased motion, and lower extremity weakness.  She treated her condition with hot packs and a TENS unit.  She denied having any bowel or bladder dysfunction.  She denied using any ambulatory aids, but occasionally wore a back brace.  She denied having any falls, and reported no limitations on her walking distance.  However, she stated that she was unable to lift more than 20 pounds.  

On examination, the Veteran had a normal posture, spine curvature, and gait.  There was paraspinal tenderness along the L5-S1 joint.  No spasms were present.  Forward flexion was 70 degrees and extension was 20 degrees.  Lateral flexion and rotation were both 20 degrees bilaterally.  Pain was present at the end range of motion for all vectors.  There was no additional loss of motion due to pain, weakness, fatigue, or stiffness following repetitive use.  Lasegue's sign was positive bilaterally.  Sensation, motor strength and reflexes were normal.  The examiner indicated that the Veteran's condition resulted in moderate functional impairment.

VA treatment records dated September 2010 show the Veteran reported back pain rated as 3/10 to 4/10 in severity.  Strength and range of motion were noted to be within functional limitations, and the Veteran had a normal gait.

Additional VA treatment records dated February 2011 noted paraspinous muscle pain in the lower lumbar area, greater on the right side.  There was decreased range of motion for forward flexion and lateral bending.  There was also pain with extension.  Specific range of motion measurements were not recorded.  

A staged rating is warranted for the Veteran's low back disability.  As noted above, a higher 40 percent rating requires either forward flexion of the lumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire lumbar spine.  

For the period from December 19, 2007 to March 30, 2010, the criteria for a 40 percent rating have been met.  VA treatment records from December 2007 document a marked increase in the Veteran's symptoms, and forward flexion was noted to be limited by 85 percent.  Under the regulations, normal forward flexion is 90 degrees.  An 85 percent limitation corresponds to about 13 degrees.  Additional records from January 2008 document 30 degrees of flexion.  These findings are consistent with a higher 40 percent rating, and there is no objective medical evidence demonstrating an improvement in the Veteran's condition until her VA examination in April 2010.  

A higher 50 percent rating is not warranted during this period as the evidence does not demonstrate unfavorable ankylosis of the lumbar spine.

Prior to December 19, 2007 and from April 1, 2010, the criteria for a higher 40 percent disability rating have not been met.  With one exception, the evidence for these periods, including two VA examinations, does not reflect forward flexion of 30 degrees or less, or any ankylosis of the lumbar spine.  Notably, forward flexion was limited by 80 percent in September 2006.  However, the Board finds that this finding only marks a temporary flare-up of the Veteran's symptomatology at that time rather than a permanent worsening upon which a higher rating is warranted. See Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  This conclusion is supported by evidence showing consistently higher levels of flexion from July 2005 through August 2006, and from December 2006 until December 2007.

With respect to neurologic impairment, the Veteran reported pain radiating to her lower extremities beginning in September 2006.  Slump testing was positive bilaterally, and the Veteran had diminished strength in both lower extremities.  Similar findings were recorded in December 2007.  Additional complaints of pain were reported in April 2007.  However, objective findings from December 2006, April 2007, January 2009, and April 2010 showed no deficits in motor strength, reflexes, or sensation.  The record also does not reflect any findings of atrophy or other organic changes in the lower extremities.  Therefore, the preponderance of the evidence is against a finding supporting separate compensable ratings for neurologic impairment of the lower extremities, as the Veteran's symptoms do not correspond to a "mild" degree of incomplete paralysis as contemplated by Diagnostic Code 8520.

As before, the Board must assess the competence and credibility of the Veteran and other lay witnesses - the Veteran and other witnesses are competent to report that she experiences certain symptoms such as pain and limited motion, and the effects these symptoms have on her daily activities.  These witnesses are credible in their reports of the symptoms she experiences, and the Board has considered the April 2010 VA examiner's assessment that the Veteran's condition results in moderate impairment.  When viewed collectively with the objective evidence of record, the lay statements reporting the Veteran's symptomatology and the examiner's own statement regarding impairment combine to form an overall disability picture consistent with the assigned 20 percent and 40 percent ratings for the respective periods.

 Extraschedular Consideration:

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's neck and back disabilities with the established criteria found in the rating schedule for those conditions shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran's symptoms of limited motion, pain and stiffness are expressly contemplated in the regulations and the General Rating Formula for Disease and Injuries of the Spine.  The Veteran's disabilities do not result in any symptoms that fall so far outside the rating schedule as to render it inadequate.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of both upper extremities will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran's bilateral carpal tunnel syndrome, low back pain, a right shoulder disability, bilateral heel spurs, neck pain, and tinnitus are service connected.  She has a total rating of at least 70 percent during the appeal period, including bilateral upper extremity disabilities which are rated as 40 percent disabling when viewed as one disability.  Therefore, she meets the schedular criteria for a TDIU.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA treatment records dated February 2006 show the Veteran worked two days per week teaching physical education and computer skill to students in kindergarten through 8th grade.  She reported that her chronic pain prevented her from obtaining more steady employment.  In August 2006, the Veteran reported that she had decided not to continue her physical education job due to discomfort.  She planned to work as a substitute teacher in other capacities.

The Veteran submitted multiple lay statements dated April 2006 through July 2006 from friends, family, and co-workers in support of her claim.  They noted that the Veteran had received bachelors and masters degrees in physical education, and had spent a number of years coaching and teaching physical education.  Due to her service-connected injuries, she was unable to continue teaching physical education on a full time basis.  To the extent that she did teach, her duties left her feeling uncomfortable by the end of the day.

At her January 2007 RO hearing, the Veteran testified that she had worked as a physical education teacher for 17 years.  For the past two years, she only worked one day a week in that capacity, but eventually stopped teaching due to pain.  

During her April 2007 VA examination, and again in VA records dated December 2007 and January 2008, the Veteran reported teaching a computer class one day per week.  Again, she reported that an exacerbation of her back symptoms may have been due to leaning over the computers while teaching.

During her April 2010 VA examination, the Veteran reported being unemployed since October 2009.  Prior to that time and consistent with other evidence, she held part-time jobs teaching physical education for one day per week, and taught computer skills for four years.  She had also worked as an assistant veterans service officer for year.  

VA treatment records dated September 2010 show the Veteran spent her time looking for work, as well as walking her dog and using the computer.  Additional records dated November 2010 show the Veteran had engaged in some vocational rehabilitation training, but that this program had been put on hold.

A November 2011 VA opinion noted the Veteran's diagnoses of right shoulder degenerative arthritis, bilateral carpal tunnel syndrome, and multi-level degenerative disease of the lumbar spine.  However, the examiner concluded that these conditions, alone, did not preclude the Veteran from engaging in some type of non-exertional or sedentary work that did not involve heavy lifting above the shoulder or repetitive activities of the spine and wrists.

Based on the evidence of record, the Board finds that TDIU is warranted. The November 2011 VA opinion concluded that the Veteran was capable of sedentary or non-exertional work.  However, in reaching this conclusion, the examiner only noted the Veteran's service-connected shoulder disability, bilateral carpal tunnel syndrome, and low back disability.  He did not reference her neck disability, tinnitus, or bilateral heel spurs.  Therefore, his opinion is not adequate for assessing the Veteran's occupational capacity.

The remainder of the evidence indicates that the Veteran's service-connected disabilities preclude her from obtaining substantially gainful employment.  As noted above, the Veteran meets the schedular requirements for a TDIU.  In addition, the evidence reflects that the Veteran obtained degrees in the area of physical education, and worked in that capacity for many years.  Treatment records, as well the testimony of the Veteran and others, show that she was unable to continue in this capacity on a full-time or part-time basis.  She elected not to continue working in that field in August 2006.

The Board has viewed the Veteran's education, special training and previous work history in the field of physical education collectively with her treatment for multiple service-connected orthopedic and neurologic disabilities, and finds that she is unlikely to be able to find or maintain substantially gainful employment in her chosen field.

In addition, despite her efforts to teach in other fields on a part-time basis, she continued to experience pain and discomfort and eventually stopped working altogether in October 2009.  When reviewing this work history in light of the fact that the Veteran's service-connected disabilities affect both lower extremities, both upper extremities, and both the cervical and lumbar spines, it is unlikely that she would be able to engage in any teaching position or any sedentary occupation beyond any marginal capacity.  Therefore, a TDIU is warranted.

(CONTINUED ON NEXT PAGE)






ORDER

A rating in excess of 10 percent for cervical spine pain with left paracentral disc protrusion is denied.

Prior to December 19, 2007 and from April 1, 2010, a rating in excess of 20 percent for low back pain with L5-S1 mild disc bulge and bilateral recess narrowing at L3-4 is denied.

From December 19, 2007 to March 30, 2010, a 40 percent rating for low back pain with L5-S1 mild disc bulge and bilateral recess narrowing at L3-4 is granted, subject to the laws and regulations governing the award of monetary benefits.

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


